Name: 2001/927/EC: Council Decision of 27 December 2001 establishing the list provided for in Article 2(3) of Council Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism
 Type: Decision
 Subject Matter: international affairs;  European Union law;  politics and public safety
 Date Published: 2001-12-28

 Avis juridique important|32001D09272001/927/EC: Council Decision of 27 December 2001 establishing the list provided for in Article 2(3) of Council Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism Official Journal L 344 , 28/12/2001 P. 0083 - 0084Council Decisionof 27 December 2001establishing the list provided for in Article 2(3) of Council Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism(2001/927/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and in particular Article 2(3) thereof,Whereas it is desirable to adopt an initial list of persons, groups and entities to which the aforesaid Regulation applies; whereas the Council reserves the right to adopt additional lists in the future,HAS DECIDED AS FOLLOWS:Article 1The list provided for in Article 2(3) of Regulation (EC) No 2580/2001 shall be as follows:- AL-MUGHASSIL, Ahmad Ibrahim (alias ABU OMRAN; alias AL-MUGHASSIL, Ahmed Ibrahim) born on 26.6.1967 in Qatif-Bab al Shamal, Saudi Arabia; national of Saudi Arabia,- AL-NASSER, Abdelkarim Hussein Mohamed, born in Al Ihsa, Saudi Arabia; national of Saudi Arabia,- AL-YACOUB, Ibrahim Salih Mohammed, born on 16.10.1966 in Tarut, Saudi Arabia; national of Saudi Arabia,- ATWA, Ali (alias BOUSLIM, Ammar Mansour; alias SALIM, Hassan Rostom), Lebanon, born in 1960 in Lebanon; national of Lebanon,- EL-HOORIE, Ali Saed Bin Ali (alias AL-HOURI, Ali Saed Bin Ali; alias EL-HOURI, Ali Saed Bin Ali) born on 10.7.1965 alt. 11.7.1965 in El Dibabiya, Saudi Arabia; national of Saudi Arabia,- IZZ-AL-DIN, Hasan (alias GARBAYA, AHMED; alias SA-ID; alias SALWWAN, Samir), Lebanon, born in 1963 in Lebanon; national of Lebanon,- MOHAMMED, Khalid Shaikh (alias ALI, Salem; alias BIN KHALID, Fahd Bin Adballah; alias HENIN, Ashraf Refaat Nabith; alias WADOOD, Khalid Adbul) born on 14.4.1965 alt. 1.3.1964 in Kuwait; national of Kuwait,- MUGHNIYAH, Imad Fa'iz (alias MUGHNIYAH, Imad Fayiz), Senior Intelligence Officer of HEZBOLLAH, born on 7.12.1962 in Tayr Dibba, Lebanon, passport No 432298 (Lebanon),- Hamas-Izz al-Din al-Qassem (terrorist wing of Hamas),- Palestinian Islamic Jihad (PIJ).Article 2This Decision shall be published in the Official Journal.It shall take effect on the day of its publication.Done at Brussels, 27 December 2001.For the CouncilThe PresidentL. Michel